ELLIOTT, J.
On or about August 3rd, 1922, the plaintiff, W. C. Bagg, was in the employ of W. R. Pickering Lumber Company, the defendant, as a blacksmith’s helper, and while engaged in defendant’s work, was struck in the left eye by a fleak of hot steel. He immediately went to another employee, who looked at the wound and then sent him to the physician in the employ of defendant for treatment. This physician treated plaintiff’s eye for a week or ten days and as it continued to hurt and give pain, at plaintiff’s request, he was taken to another physician, an eye specialist. This physician examined the eye and found it badly hurt. He appears to have done nothing and sent plaintiff back to be treated by the ¡physician in the employ of the defendant. Defendant’s physician continued to treat plaintiff’s eye for the injury re.ceived, as above stated; but it gradually grew worse, though at tim.es it was better. It finally gave plaintiff so much pain that he quit working for defendant and engaged in farming. After ceasing his work for defendant, he employed the service of another physician. This physician administered relief as he could and finally plaintiff returned to the eye specialist. His eyesight was then about gone and some time in June, 1926, he became blind in his left eye, resulting from the wound received as above stated.
Plaintiff then consulted an attorney and this suit soon afterwards followed. Defendant urges that plaintiff’s action is barred by the prohibitive provision of the Compensation Law, Act 20 of 1914, Section 31.
The cause of action did not arise until the sight of the eye was lost. The sight was badly impaired but was not lost until only a couple of months before the suit was *64filed. The action is not harred by the law-cited. Guderian vs. Sterling Sugar and R. R. Co., 151 La. 59, 91 South. 546.
The judgment appealed from is correct.
Judgment affirmed.
Defendant and appellant to pay the cost in both courts.